 In the Matter of ENGINEERING RESEARCH ASSOCIATES, INC., EMPLOYERAND PETITIONERandINTERNATIONAL ASSOCIATION OF-MACHINISTS,DISTRICT LODGE#77, andUNITED AUTOMOBILE, AIRCRAFT AND AGRI-CiL'rUR AL IMPLEMENT WORKERS OF AMERICA, LOCAL #722, C. I. O.Case No. 18-RM-R.DecidedApril W, 1948?Messrs.K. IV. Bush,,Harold R. Rutchick,George H. Plufka,andW. H. MaeMahon,of St. Paul,Minn., for the Employer.Messrs.James AsheandEugene Hangen,of St. Paul,Minn.,for theI.A.M.Messrs.Walter J. FinnandEdward J. lMurnane,of St. Paul, Minn.,andMr. James ill. Shields,of Minneapolis,Minn., for the C. I. O.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed by Engineering Research Associates, Inc.,herein called the Employer, alleging that International Association ofMachinists, District Lodge #77, herein called the I. A. M., and UnitedAutomobile,Aircraft and Agricultural ImplementWorkers ofAmerica, Local #722, C. I. 0., herein called the C. I. 0., had each de-manded recognition as exclusive bargaining representative of the samegroup of employees of the Employer, hearing in this case was held atMinneapolis, Minnesota, on January 6, 1948, before Clarence A. Meter,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard 1 makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYEREngineering Research Associates, Inc., a Minnesota corporationhaving its principal office and place of business at St. Paul, Minnesota,is engaged in the business of research and development in the fields of1Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-man panel consisting of Chairman Herzog andBoard MembersMurdock and Gray.77 N. L.R. B., No 24.207 208DECISIONSOF NATIONALLABOR RELATIONS BOARDengineering and communications.During the calendar year endingDecember 31, 1947, the Employer purchased raw material, valued inexcess of $100,000, which was shipped to its St. Paul plant from pointsoutside the State of Minnesota.During the same period the Employershipped finished products, valued in excess of $100,000, from this plantto points outside the State of Minnesota.We find that the Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Association of Machinists, District Lodge $ 77, un-affiliated, is a labor organization, admitting to membership employeesof the Employer.United Automobile, Aircraft and Agricultural Implement Workersof America, Local #722, is a labor organization, affiliated with theCongress of Industrial Organizations, admitting to membership em-ployees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONBeginning in January 1946, the organization and growth of the Em-ployer, sometimes hereinafter also called the ERA, paralleled thesimultaneous decline in the operations of Northwestern AeronauticalCorporation, herein called the NAC. Both companies occupy the sameplant building.NAC manufactured gliders during the war; ERAcarries out Navy contracts for research and development.The lastremaining employees of NAC, about 50 in number, were dischargedon August 4, 1947, and all but 1 were hired by ERA on the followingday.For some time before August 4, these employees had been per-forming services for both companies, ERA reimbursing NAC for workperformed on its behalf.In 1943, the C. 1. 0. was certified by the Board 2 as the representativeof NAC's production and maintenance employees, and, under succes-sive annual contracts, remained their bargaining agent until August4, 1947.Meanwhile, on January 2, 1947, the State Labor Conciliatorof the State of Minnesota certified the I. A. M. as representative ofERA's production and maintenance employees.On May 19, 1947,ERA and the I. A. M. entered into a contract, expiring on December31, 1947, for such employees, with specific provisions covering cate-gories of maintenance and service employees not then employed byERA.2Matter of Northwestern Aeronautical Corporation,50 N. L. R. B 390. ENGINEERING RESEARCH ASSOCIATES, INC.209On August 11, 1947, the C. I. 0., claiming to represent the 50-oddmaintenance and service employees who had just been discharged byNAC and hired by ERA, filed a Request for Investigation and Cer-tification Of Representatives with the Division of Conciliation, Stateof Minnesota.3On September 29, 1947, before the conclusion of thatproceeding, in which the I. A. M. had intervened, the Employer filedthe present petition with this Board.4We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. TILE APPROPRIATE UNITThe C. I. O. requests a unit comprising janitorial employees (labor-ers and the charwoman), maintenance mechanics (repairmen and car-penters), truck drivers, the dispatcher, receiving clerks, and stockclerks (tool clerks and tool crib clerks), excluding supervisors.TheEmployer and the I. A. M. contend that bargaining relations nowexisting in the plant, and the integration of the work of all productionand maintenance employees, make the unit requested by the C. I. O.inappropriate, and they request that the Board direct an election ina unit of all production and maintenance employees.All parties agreeto the exclusion of certain categories of employees from any unit foundappropriate.5As their job titles indicate, the employees whom the C. I. O. seeksto represent have diversified duties.They work in various depart-ments under different supervisors. Some of the laborers, the receivingclerks, the truck drivers, and the dispatcher who directs them, workin the Production Control Department.The remaining laborers,the charwoman, and the maintenance mechanics are supervised by theplant 4engineer in the Maintenance Department.Finally, the stockclerks work under the stockroom manager.The Employer's production and maintenance employees also includetool and die makers, machinists (including machine and maintenancemen, as distinguished from carpenter and repair maintenance men),machinists helpers, assemblers I, assemblers II, craters and inspectors.These employees likewise are dispersed throughout the plant in sep-3Of the 50 employees, 21 were guards and firemen, whom the parties have agreed toexclude fiom any unit found apprgpriate herein"None of the parties contends that the unfinished proceeding before the State Conciliatoris a bar to this proceeding,and none argues that past unit findings by the State Conciliatorbind this Board5,administrative,clerical and technical employees,engineers,supervisors,and firemen(including firemen,boiler tenders and stationary engi-neers), the last category comprising a separate bargaining unit presently represented bythe Operating Engineers. 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDarate departments,in some instancesworking underthe same super-visors as purely maintenance and service employees.All productionand maintenance employees are under a single plant superintendent,and, exceptfor the higherpaid machinists and tool and die makers,all receive approximately the same hourly pay.Clearly, therecord presents no basis uponwhich theemployeessought bythe C.I.0. can be set apart as adistinguishable group.They haveno separate supervision as a unit, nordo they work apartfrom the remaining employees.The nature of their duties is not onlyvaried, but in some respects is similarto that ofwork performed byother employees in the plant.The record discloses a close functionalintegration and interrelation of interest among all the Employer'sproduction and maintenance employees.The C.I.0. argues that a preponderanceof highlyskilled crafts-lnen in the existing production and maintenance unit is persuasivereason under the amended Act for establishing the separate unit whichit seeks.It argues that, because the Act provides for greater latitudein the establishment of craft units,conversely,unskilled employeesmust be granted an opportunity for severance from skilled craftsmen.We do not agree.The recent amendmentsto the Acthave not alteredthe basic principle that employees with related interests are to beplaced in the same bargaining unit.°Accordingly,we shall establisha single bargaining unit for the Employer's production and mainte-nance employees.The parties agree to include the dispatcherin thesame 'unit as thetruck drivers..Thisemployee directs the activities of three truckdrivers.He assigns work to them and dispatchesoutgoingmaterial.Although hehas never exercised the power, he has authority to rec-ommend the hiring or dischargeof the truck drivers.We find thatthe dispatcher is a supervisor within the meaning of theamended Act,and shall exclude him from the unit.We find thatall productionand maintenance employees of the Em-ployer, excluding administrative,clerical and technical employees, en-gineers, firemen (including firemen, boiler tenders and stationaryengineers),guards, the dispatcher,and supervisors within the mean-ing of the Act, constitute a unit.appropriate for the purposes of col-lective bargaining,within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 7As part of the investigation to ascertain representatives for thepurposes of collective bargainingwithEngineering Research Asso-6Hatter of Chrysler Corporation,76 N. L It. B. 55.TAny participant in the election herein may, upon its prompt request to, and approvalthereof by, the Regional Director, have its name removed from the ballot. ENGINEERING RESEARCH ASSOCIATES, INC.211dates, Inc., St. Paul, Minnesota, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Eighteenth Region, and subject toSections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, among the employees in the unit foundappropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction, in-cluding employees who did not work during said pay-roll period be-cause they were ill or on vacation or temporarily laid off, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, and also excluding any employees on strike who are) notentitled to reinstatement, to determine whether they desire to be repre-sented by International Association of Machinists, District Lodge.#77, or by United Automobile, Aircraft and Agricultural ImplementWorkers of America, Local #722, C. I. 0., for the purposes of col-lective bargaining, or by neither.